DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101 (Statutory Double Patenting)
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 10,708,603. This is a statutory double patenting rejection.

(Nonstatutory) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-16 of U.S. Patent No. 10,129,540. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application 16/889,936
Claim 1
U.S. Patent No. 10,129,540
Claims 1-2
A method for adaptive loop filtering, the method comprising: 

determining a coefficient value of an adaptive loop filter; 

determining a bias of the coefficient value based on a coefficient position of the coefficient value; 
altering the coefficient value to remove the bias; 






applying the adaptive loop filter to at least a portion of a reconstructed picture using the altered coefficient value; and 

entropy encoding the altered coefficient value into a compressed bit stream using a short binary code, wherein the short binary code used depends on the coefficient position of the coefficient value.


determining a coefficient value for each coefficient position of an adaptive loop filter; 

(claim 2) The method of claim 1, further comprising subtracting a bias from a coefficient value prior to entropy encoding the coefficient value, wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.




applying the adaptive loop filter to at least a portion of a reconstructed picture using the coefficient values; 

entropy encoding a first portion of coefficient values into a compressed bit stream using predetermined short binary codes, wherein the short binary code used depends on the coefficient position of the coefficient value, 

wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position; and 

entropy encoding a second portion of coefficient values into the compressed bit stream using fixed length codes, wherein the 


Instant Application 16/889,936
Claim 2
U.S. Patent No. 10,129,540
Claim 1
The method of claim 1, wherein the short binary code is an exp-Golomb code, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position.
(claim 1) … wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position;…


Instant Application 16/889,936
Claim 3
U.S. Patent No. 10,129,540
Claim 2
The method of claim 2, wherein the bias is determined based on a distribution of coefficient values at the coefficient position of the coefficient value.
(claim 2) …wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.


Instant Application 16/889,936
Claims 4-8
U.S. Patent No. 10,129,540
Claims 3, and 5-8 (respectively)


Instant Application 16/889,936
Claim 9
U.S. Patent No. 10,129,540
Claims 9-10
A method for adaptive loop filtering, the method comprising: 

entropy decoding a coefficient value from a compressed video bit stream using a short binary code, wherein the short binary code used depends on a coefficient position of the coefficient value; and 













determining a bias of the coefficient value based on a coefficient position of the coefficient value; 
altering the coefficient value to add the bias; 


applying the adaptive loop filter to a portion of a reconstructed picture using the altered coefficient value.


entropy decoding a first portion of coefficient values from a compressed video bit stream using predetermined short binary codes, wherein the short binary code used depends on the coefficient position of the coefficient value, wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position; 

entropy decoding a second portion of the coefficient values from the compressed bit stream using fixed length codes, wherein the 

(claim 10) The method of claim 9, further comprising adding a bias to a coefficient value prior to applying the adaptive loop filter, wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.

applying the adaptive loop filter to at least a portion of a reconstructed picture using the coefficient values.


Instant Application 16/889,936
Claim 10
U.S. Patent No. 10,129,540
Claim 9
The method of claim 9, wherein the short binary code is an exp-Golomb code, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position.
(claim 9) … wherein the predetermined short binary codes are exp-Golomb codes, wherein an order k of the exp-Golomb code for a first coefficient position is different from an order k of the exp-Golomb code for a second coefficient position…


Instant Application 16/889,936
Claim 11
U.S. Patent No. 10,129,540
	Claim 10
The method of claim 10, wherein the bias is determined based on a distribution of coefficient values at the coefficient position of the coefficient value.
(claim 11) …wherein the bias is predetermined based on a distribution of coefficient values at the coefficient position of the coefficient value.


Instant Application 16/889,936
Claims 12-16
U.S. Patent No. 10,129,540
Claims 11, and 13-16 (respectively)


Allowable Subject Matter
Claims 1-16 stand rejected under 35 U.S.C. §101 and for nonstatutory double patenting; however, they contain allowable subject matter. The claims will be allowable if the Applicant properly overcomes these rejections while incorporating the allowable subject matter indicated below.

The following is a statement of reasons for the indication of allowable subject matter: 

Claim 1 recites in part:

“ ..determining a bias of the coefficient value based on a coefficient position of the
coefficient value;
altering the coefficient value to remove the bias;
applying the adaptive loop filter to at least a portion of a reconstructed picture using the
altered coefficient value; and
entropy encoding the altered coefficient value into a compressed bit stream using a short
binary code, wherein the short binary code used depends on the coefficient position of the
coefficient value”.

At least the cited limitations are not found in the prior art.

Similarly, these limitations of the other independent claims are not taught by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444.  The examiner can normally be reached on Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Anderson II/Primary Examiner, Art Unit 2425